|N THE SUPREME COURT OF PENNSYLVAN|A
l\/llDDLE D|STR|CT

COI\/|MONWEALTH OF PENNSYLVAN|A 2 NO. 59 I\/l|\/| 2018

Court of Common P|eas of Schuy|kil|
. County, No. CR-1243-1998
RONALD GRANT CHAl\/|PNEY : Change of Venire

ORDER

AND NOW, this 9th day of Apri|, 2018, the Honorab|e William E. Ba|dwin of
the Court of Common P|eas of Schuy|ki|| County having certified to this Court an Order
for change of venire in the above matter pursuant to Pa.R.Crim.P. 584(B), it is

ORDERED that a jury to try the above-named defendant shall be

impaneled from York County in compliance With Pa.R.Crim.P. 584.

`ZFZ¢/mft§ . did/v v

Ch'ie}/Justice